Shaw, C. J.
The court are of opinion that, under all the circumstances disclosed in the petition, and the votes and proceedings annexed and referred to therein, such a case is not shown as to warrant and require the extraordinary power of the court by mandamus. The Medical Society, both by its charter and by-laws, had jurisdiction to inquire into and pass judgment upon the conduct of its members, and, in a proper case, to expel a member; and “ gross immorality ” in a professional transaction, having a tendency tto bring the profession into dishonor before the community, if distinctly charged and proved, may be of such a character as to justify the exercise of their power. The proceedings appear to have been *410conducted with deliberation, and several opportunities were given to the petitioner to be heard before the committee and the counsellors, and the vote of expulsion was unanimous. Without saying that the court would in no case afford its authority by writ of mcmdamus to restore a member wrongfully expelled from such a society, we cannot perceive, upon examination of the proceedings, any evidence of haste or prejudice against the petitioner, or that the society came to a wrong decision, or acted in violation of the petitioner’s rights.

Petition dismissed.